                Case 3:21-mj-00003-DMC Document 11 Filed 04/19/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 3:21-MJ-00003-DMC
12                                 Plaintiff,            STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(d) AND EXCLUSION OF TIME
14   AUSTREBERTO SANTAMARIA                              DATE: April 21, 2021
     VALENCIA,                                           TIME: 2:00 p.m.
15                                                       COURT: Hon. Allison Claire
                                  Defendant.
16

17
            Plaintiff United States of America, by and through its attorney of record, Assistant United States
18
     Attorney JAMES R. CONOLLY, and defendant AUSTREBERTO SANTAMARIA VALENCIA, both
19
     individually and by and through his counsel of record, MATTHEW C. SMITH, hereby stipulate as
20
     follows:
21
            1.      The Complaint in this case was filed on April 2, 2021, and defendant first appeared
22
     before a judicial officer of the Court in which the charges in this case were pending on April 7, 2021.
23
     The court set a preliminary hearing date of April 21, 2021.
24
            2.      By this stipulation, the parties jointly move for an extension of time of the preliminary
25
     hearing date to April 29, 2021, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d) of
26
     the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to allow the
27
     defense reasonable time for preparation, and for the government’s continuing investigation of the case.
28
     The parties further agree that the interests of justice served by granting this continuance outweigh the
      STIPULATION                                         1
              Case 3:21-mj-00003-DMC Document 11 Filed 04/19/21 Page 2 of 4


 1 best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 2          3.      The parties agree that good cause exists for the extension of time, and that the extension

 3 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 4 Therefore, the parties request that the time between April 21, 2021, and April 29, 2021, be excluded

 5 pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

 6

 7          IT IS SO STIPULATED.

 8
     Dated: April 12, 2021                                   PHILLIP A. TALBERT
 9                                                           Acting United States Attorney
10                                                           /s/ JAMES R. CONOLLY
                                                             JAMES R. CONOLLY
11                                                           Assistant United States Attorney
12

13   Dated: April 12, 2021                                   /s/ MATTHEW C. SMITH
                                                             MATTHEW C. SMITH
14
                                                             Counsel for Defendant
15                                                           AUSTREBERTO
                                                             SANTAMARIA VALENCIA
16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION                                        2
              Case 3:21-mj-00003-DMC Document 11 Filed 04/19/21 Page 3 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 3:21-MJ-0003-DMC
12                                 Plaintiff,             [PROPOSED] FINDINGS AND ORDER
                                                          EXTENDING TIME FOR PRELIMINARY
13                          v.                            HEARING PURSUANT TO RULE 5.1(d) AND
                                                          EXCLUDING TIME
14   AUSTREBERTO SANTAMARIA
     VALENCIA,                                            DATE: April 21, 2021
15                                                        TIME: 2:00 p.m.
                                  Defendant.              COURT: Hon. Allison Claire
16

17

18          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

19 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on April 12, 2021. The

20 Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

21 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

22 5.1(d) of the Federal Rules of Criminal Procedure.

23          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

24 of justice served by granting this continuance outweigh the best interests of the public and the defendant

25 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

26 not adversely affect the public interest in the prompt disposition of criminal cases.

27          THEREFORE, FOR GOOD CAUSE SHOWN:

28          1.      The date of the preliminary hearing is extended to April 29, 2021, at 2:00 p.m.


      [PROPOSED] FINDINGS AND ORDER                        1
              Case 3:21-mj-00003-DMC Document 11 Filed 04/19/21 Page 4 of 4


 1         2.      The time between April 21, 2021, and April 29, 2021, shall be excluded from calculation

 2 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3         3.      Defendants shall appear at that date and time before the Magistrate Judge on duty.

 4

 5         IT IS SO ORDERED.

 6
     Dated:     April 16, 2021
 7                                                         The Honorable Jeremy D. Peterson
                                                           UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                    2
